Citation Nr: 0031169	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-08 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
an injury to the pleural cavity.

2.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to residuals of an injury 
to the pleural cavity.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for a 
cardiovascular disability, to include as secondary to 
service-connected residuals of an injury to the pleural 
cavity, is the subject of a Remand following the Order 
section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating appeal has been 
obtained by the RO.

2.  Prior to and after October 7, 1996, the veteran's 
residuals of an injury to the pleural cavity remain 
asymptomatic.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of an injury to the pleural cavity, prior to and 
after October 7, 1996, have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.97, 
Diagnostic Code 6818 (effective prior to October 7, 1996); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6843 
(effective from October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for the residuals of his pleural cavity injury do not 
adequately reflect the severity of that disability.  He 
contends that he has chest pains and shortness of breath.  

A February 1946 rating decision granted the veteran service 
connection for pleural cavity injuries as the result of 
contusion and concussion.  The evaluation was 10 percent, 
effective February 1946.  The evaluation was increased to 20 
percent, effective April 1946, by a January 1948 rating 
decision.  A June 1954 rating decision reduced the veteran's 
evaluation to noncompensable, effective August 1954.  The 
noncompensable evaluation has remained in effect to date.  In 
June 1996, the veteran submitted a reopened increased rating 
claim.

VA medical records indicate diagnoses of coronary artery 
disease, and complaints of chest pain, chest pain with 
exertion, and shortness of breath at various times from 1988 
to 1997.

In August 1996, the veteran underwent several VA 
examinations.  The examination reports provide no relevant 
subjective complaints or objective findings.  The examiner 
noted that pulmonary function tests were not necessary for 
the veteran, as he had no actual problems with the lungs.  
The examiner stated that the veteran had no apparent chest 
disease whatsoever.  However, it was noted the veteran was a 
50-pack per year smoker, had shortness of breath, and may 
have superimposed chronic obstructive pulmonary disease 
(COPD).  A radiographic examination resulted in an impression 
of mild cardiomegaly, possible mild COPD.  The final 
diagnosis was that the veteran did have some chest wall pain 
that was not related to the examiner pushing over the chest 
wall with great amount of pressure or the examiner pushing 
over the chondrocostal junctions.  The final pertinent 
diagnoses were no residual from original injury in service 
where the 10th, 11th, and 12th ribs were broken, and rule out 
the possibility of angina with pain that comes and goes with 
nitroglycerin.  

The veteran underwent another VA examination in March 1997.  
The report provides that the veteran had coronary artery 
disease, hypertension, and shortness of breath, for which he 
took medications.  It was noted that the veteran had a long 
history of cigarette smoking, and continued to smoke 
cigarettes in the presence of coronary artery disease.  

The report provides that the veteran's subjective complaints 
were anginal in nature and that he did not use inhalers, 
which tended to indicate that most of his shortness of breath 
was secondary to his myocardial disease rather than serious 
lung disease, and this could be aggravated by continued 
cigarette smoking.  

Objective findings were provided and it was noted that there 
was no malignant process.  The examiner offered a conclusion 
and opinion that the veteran had fracture of ribs 10 - 12, 
with possible hemithorax into the pleural cavity.  The 
examiner said that there was no evidence that the fracture of 
the veteran's ribs had led to either his coronary artery 
disease or his present shortness of breath, which was 
possibly related to his cigarette smoking as well as his 
coronary artery disease, and the veteran continued to smoke 
in spite of his heart disease.  The examiner noted that in 
most instances 99 percent of rib fractures do not end up with 
any sequelae; unless there is major injury to the pulmonary 
parenchyma, the damage to the ribs and the fractures are 
contained by the chest wall and the musculature, and require 
no specific treatment.  The examiner stated that rib 
fractures alone do not cause any permanent sequelae.  The 
examiner reemphasized that cigarette smoking and the 
veteran's coronary artery disease were the primary cause for 
the veteran's present symptoms and that the rib fractures 
alone would not be a contributing factor.  

In April 1997, the veteran underwent a VA pulmonary function 
test.  The veteran's FEV-1 (forced expiratory volume in one 
second) was 88 percent of predicted, and veteran's best ratio 
of FEV-1/FVC (forced vital capacity) was 78.  The report 
commented that the veteran appeared to have given a good 
effort, that no obstructive lung defect was indicated by the 
FEV-1/FVC ratio, and that since the VC (vital capacity) was 
73 percent of predicted, an additional restrictive lung 
defect could not be excluded by spirometry alone.  

In July 2000, the veteran and his wife testified before the 
undersigned Board member, sitting at the Detroit RO.  
Specifically, the veteran testified that since the injury in 
service, he had suffered from chest pain that had increased 
as he grew older.  Currently, he said that he had chest pain 
and shortness of breath on strenuous activity, and received 
medication from the VA for chest pain that increased when he 
had difficulty breathing and prevented deep inhalation.  He 
also noted tightness of the chest with exertion.  He 
complained of shortness of breath, even when sitting.  He 
said that sometimes when reclining on his bed he had to sit 
up at the edge of his bed and take Nitrostat.  He said that 
he did not use an inhaler or oxygen.  He said that he could 
walk about 1/2 - block without shortness of breath, and could 
walk up about one flight of steps without a problem.  He said 
that he was unable to run up stairs.  He said that he could 
walk around a grocery store slowly and could carry groceries 
from his car to the house.  The veteran said that he had not 
been told he had an oxygen deficiency or pulmonary problem.  

The veteran's wife testified that she had known the veteran 
since 1937 and that he never complained of chest problems 
prior to service.  She said that since service she had 
observed the veteran complain of chest pain.  She said that 
she had first noticed him complain of such pain in 1947 or 
1948.  She said that currently he was unable to walk 90 feet 
to their mailbox, and took a tremendous amount of Nitrostat 
for pain.  She said that the veteran was unable to help  her 
wash walls or paint, due to his shortness of breath and pain.  
She said that the veteran had to sleep with his upper body 
elevated to facilitate his breathing.

The Board is satisfied that all relevant evidence has been 
obtained with respect to the increased rating appeal, and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.  
VA and private treatment records have been associated with 
the claims file and VA examinations have been conducted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue, except as outlined 
above.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The Board notes that VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000), addresses the situation arising when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change, and after only if more favorable.  


Under the provisions of the Rating Schedule in effect prior 
to October 7, 1996, pleural cavity injuries, including 
gunshot wounds, were rated under Diagnostic Code 6818.  A 20 
percent rating was warranted for a moderate injury, with 
bullet or missile retained in a lung, with pain or discomfort 
on exertion; or with scattered rales or some limitation of 
excursion of the diaphragm or of the lower chest expansion.  
38 C.F.R. § 4.97, Diagnostic Code 6818.

A note associated with Diagnostic Code 6818 indicates that 
disability persists in penetrating chest wounds, with or 
without retained missile, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard to both dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.  Id.

The provisions of the Rating Schedule effective October 7, 
1996, deleted Diagnostic Code 6818. The term "pleural cavity 
injury" was reclassified as "traumatic chest wall defect, 
pneumothorax, hernia, etc." and assigned Diagnostic Code 
number 6843.  Pleural cavity injuries and other disorders 
under Diagnostic Codes 6840 through 6845 are now evaluated 
under a general rating formula for restrictive lung disease.

Under the new rating criteria, restrictive lung disease is 
primarily rated according to the degree of impairment on 
pulmonary function tests.  A 10 percent rating is warranted 
where pulmonary function testing reveal that FEV-1 is 71 to 
80 percent of predicted; FEV-1/FVC is 71 to 80 percent; or 
where DLCO (SB) is 66 to 80 percent of predicted.  A 30 
percent rating is warranted where pulmonary function testing 
reveals that FEV-1 is 56 to 70 percent of predicted; FEV-
1/FVC is 56 to 70 percent; or DLCO (SB) is 56 to 65 percent 
of predicted.  38 C.F.R. § 4.97, Diagnostic Code 6843.

A note associated with Diagnostic Code 6843 states that 
gunshot wounds of the pleural cavity with bullet or missile 
retained in the lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for residuals of an injury to the 
pleural cavity, for the period prior to and after October 7, 
1996.  The veteran's complaints of chest pain, shortness of 
breath and limited ability to perform strenuous physical 
activities have been clinically dissociated from the service-
connected disability at issue.  Manifestations of nonservice-
connected disability are not for consideration in evaluating 
the disability at issue.  38 C.F.R. § 4.14.  Hence, the 
criteria for a compensable rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6818 have not been met.  Similarly, while the 
veteran's April 1997 pulmonary function test showed a best 
ratio of FEV-1/FVC (forced vital capacity) of 78, and such a 
ratio warrants a 10 percent evaluation under Diagnostic Code 
6843, General Rating Formula for Restrictive Lung Disease, 
the demonstrated impairment has been clinically dissociated 
from the disability at issue.  In view of the foregoing, the 
preponderance of the evidence is against entitlement to an 
increased (compensable) rating for the disability at issue.


ORDER

Entitlement to a compensable evaluation for residuals of an 
injury to the pleural cavity is denied.


REMAND

The veteran asserts that service connection is warranted for 
a cardiovascular disability, to include as secondary to the 
service-connected residuals on an injury to the pleural 
cavity.  While the veteran has been afforded multiple 
examinations which resulted in clinical opinions as to 
whether current cardiovascular disability is the result of 
the service-connected residuals of a pleural cavity injury, 
no medical opinion is of record as to whether the service-
connected residuals of a pleural cavity injury have resulted 
in aggravation of a current cardiovascular disability.  Such 
an opinion would be useful in adjudicating the appeal.  

Additionally, the statement of the case and supplemental 
statements of the case reflect consideration of the issue of 
entitlement to service connection for a cardiovascular 
disability, to include as a residual of service-connected 
disability.  However, the veteran and his representative have 
not been provided the provisions of 38 C.F.R. § 3.310 
relevant to this appeal.  

In view of the foregoing, and to afford the veteran every due 
process consideration, the appeal is hereby remanded to the 
RO for the following action:

1.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine and provide an 
opinion as to whether any current 
cardiovascular disability is, or has 
been, chronically aggravated or worsened 
due to the service-connected residuals of 
injury to the pleural cavity or any other 
service-connected disability.  All 
indicated tests should be performed.  The 
claims folder must be made available to, 
and reviewed by, the examiner prior to 
examination of the veteran.  

The veteran should be apprised of the 
consequences of failure to report for any 
scheduled examination so that he may make 
an informed decision as to his 
participation.  Notification to the 
veteran of the scheduled examination, as 
well as any failure to report, should be 
documented in the record.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a cardiovascular 
disability, to include as secondary to 
residuals of an injury to the pleural 
cavity.  If the benefit sought is not 
granted, the veteran and his 
representative should be issued a 
supplemental statement of the case, 
including citation of the provisions of 
38 C.F.R. § 3.310 and reference to the 
holding in Allen v. Brown, 7 Vet.App. 439 
(1995), and afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted. No 
action is required of the veteran until he is otherwise 
notified.



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


